FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAURICE PATRICK,                                 No. 10-35386

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00297-LRS

  v.
                                                 MEMORANDUM *
SAXON MORTGAGE, INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Maurice Patrick appeals pro se from the district court’s order denying his

motion for default judgment, and its judgment dismissing his diversity action for

failure to serve the summons and complaint in a timely manner. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Oyama

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001) (dismissal for failure

to serve summons and complaint in a timely manner); Eitel v. McCool, 782 F.2d

1470, 1471 (9th Cir. 1986) (denial of default judgment). We affirm.

      The district court did not abuse its discretion by denying Patrick’s motion

for default judgment because Patrick never properly served the summons and

complaint on defendant. See Direct Mail Specialists, Inc. v. Eclat Computerized

Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988) (“A federal court does not have

jurisdiction over a defendant unless the defendant has been served properly under

Fed. R. Civ. P. 4.”).

      The district court did not abuse its discretion by dismissing the action

without prejudice because Patrick failed to establish good cause for his failure to

serve properly the summons and complaint or other grounds warranting an

extension of time to execute service. See Fed. R. Civ. P. 4(m) (requiring service

within 120 days after the complaint is filed); In re Sheehan, 253 F.3d at 512-13

(discussing good cause and the district court’s broad discretion to extend time for

service or to dismiss the action without prejudice); see also Ash v. Cvetkov, 739

F.2d 493, 495-97 (9th Cir. 1984) (listing factors to consider before dismissing an

action for lack of prosecution, and explaining that “dismissal without prejudice is a

more easily justified sanction for failure to prosecute”).


                                           2                                     10-35386
      Patrick’s remaining contentions are unpersuasive.

      Patrick’s “Motion for Clarification of Status,” entered on August 23, 2010,

is denied as moot.

      AFFIRMED.




                                         3                                  10-35386